Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

The application has been amended as follows: 

	In Claim 5:	
	Line 6 “the mesh supporting system” has been changed to “the mesh supporting system; and wherein the mesh supporting system has four side members, a top face, and a bottom face, and wherein the at least one tab has an angled surface and a bottom edge.”

	In Claim 16:
	Line 9 “the mesh supporting system” has been changed to “the mesh supporting system; and wherein the at least one tab has an angled exterior surface and a bottom edge, and the tab is configured from portions of the frame.” 

Claim 17 has been canceled. 

REASONS FOR ALLOWANCE

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, 

Claim 5 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory shaker screen, comprising: a mesh supporting system having at least one tab configured to move from an un- deflected position to a deflected position, the at least one tab configured to move to the deflected position upon placement of a force on the at least one tab, and the at least one tab further configured to return to the un-deflected position upon removal of the force; and at least one mesh portion disposed on the mesh supporting system; and wherein the mesh supporting system has four side members, a top face, and a bottom face, and wherein the at least one tab has an angled surface and a bottom edge. 

Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory shaker screen, comprising: a mesh supporting system having  

Claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of installing a vibratory shaker screen in a vibratory shaker, comprising: placing a first end of a vibratory shaker screen in contact with a vibratory shaker; placing a second end of the vibratory shaker screen in contact with the vibratory shaker; applying a force onto the vibratory shaker screen to deflect at least one tab on one of the vibratory shaker screen and the vibratory shaker; and connecting the vibratory shaker screen to the vibratory shaker, wherein the at least one tab is positioned into a non-deflected position such that the vibratory shaker screen is fixedly attached to the vibratory shaker.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3655